IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-20074
                          Conference Calendar


WALTER WATSON,

                                           Plaintiff-Appellant,

versus

MS. BERYL BISHOP; ROBERT YOUNG; ROBERT BORSKI,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-3837
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Walter Watson, Texas state prisoner # 508076, appeals from

the district court’s amended judgment, dismissing for failure to

state a claim pursuant to 28 U.S.C. § 1915A, his civil rights

complaint and from the district court’s denial of FED. R. CIV.

P. 60(b) relief.    The standard of review of dismissals under

28 U.S.C. § 1915A is de novo.     Ruiz v. United States, 160 F.3d

273, 275 (5th Cir. 1998); Black v. Warren, 134 F.3d 732, 733-34

(5th Cir. 1998).    This court reviews the denial of a FED. R. CIV.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20074
                                -2-

P. 60(b) motion for an abuse of discretion.   See Seven Elves,

Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

     The alleged violation of prison policies, such as the

alleged failure to issue a certificate of completion to Watson

following a six-month period during which he worked as a welder

in an on-the-job training program at the prison, does not, of

itself, give rise to a constitutional violation.   See Johnson v.

Dallas Indep. Sch. Dist., 38 F.3d 198, 200 (5th Cir. 1994);

Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986)

(failure to follow prison regulations and rules does not rise to

the level of a constitutional violation).   Watson’s allegation

that he lost an opportunity to receive bonus good-time credits

because he was not issued the certificate does not set forth a

deprivation of a constitutional right.    See Malchi v. Thaler, 211

F.3d 953, 959 (5th Cir. 2000) (“the timing of Malchi’s

[mandatory] release is too speculative to afford him a

constitutionally cognizable claim” to earn credits at a

particular rate); see also Luken v. Scott, 71 F.3d 192, 193 (5th

Cir. 1995).   The district court’s error, if any, in dismissing

Watson’s complaint without giving Watson notice and an

opportunity to amend the complaint was harmless.   Bazrowx v.

Scott, 136 F.3d 1053, 1054 (5th Cir. 1998); Jones v. Greninger,

188 F.3d 322, 327 (5th Cir. 1999).

     AFFIRMED.